DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-11,12,14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Madarasz et al (USPGP 20170029244).
Regarding Claims 1,11, Madarasz discloses an elevator sensor device, comprising:
at least one sensor 21,26 supported on a door 27,32 of an elevator car, the at least one sensor providing an output including an indication of at least movement of the door along at least one axis and movement of the elevator car along at least one axis (para. 0067); and
a processor 10,13 associated with the at least one sensor 21,26, the processor receiving the output and determining at least one characteristic of the movement of the door based on the indication of the movement of the door, the processor 10,13 determining a location of the elevator car where the movement of the door occurs based on the indication of movement of the elevator car (paras. 0067 – 0070, 0098).
Regarding Claims 2,12 Madarasz discloses the at least one sensor comprises an accelerometer 21,22 that senses motion along three perpendicular axes (para. 0067).
Regarding Claims 5,14 Madarasz discloses the output of sensors 21,26 includes an indication of movement of the door along at least two axes (all 3 axes, 82);
the movement of the door includes intended movement along one of the two axes (intended being the z-axis);
the at least one characteristic includes an indication of any movement of the door along another of the two axes (movement of all 3 axes are averaged and saved over time; 82) ; and
the two axes (three; x,y,z) are transverse to each other.
Regarding Claims 6,15 Madarasz discloses the at least one characteristic includes any vibration of the door during the movement of the door 76 (para. 0098).
Regarding Claims 7,16, Madarasz discloses the at least one characteristic corresponds to at least one of a smoothness and a consistency of the intended movement along the one of the two axes (Jerk, para. 0106).
Regarding Claims 8,17, Madarasz discloses the processor determines the location of the elevator car (para. 0110) based on identifying a plurality of landing locations where the elevator car stops after moving in a direction along the at least one axis and where the door moves along at least one of the at least two axes (para. 0108); and determining whether the location of the elevator car corresponds to one of the identified landing locations (para. 0110).
Regarding Claims 9,18, Madarasz discloses the processor provides an output reporting the location of the elevator car 92,93 and the at least one characteristic of the movement of the door 89,90.
Regarding Claims 10,19, Madarasz discloses the at least one characteristic is a motion profile corresponding to the movement of the door between closed and open positions (compute and save door states 88-90; displayed as a graph, para. 0111).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madarasz.
Regarding Claims 3,13, Madarasz (applied here in a similar manner as to claims 1 and 11 above) discloses all features claimed, but does not explicitly teach that the accelerometer used is a MEMs accelerometer.
Official Notice is taken that choosing the use of a MEMs accelerometer would have been notoriously old and well-known in the art of electronic device design. It would have been obvious to one of ordinary skill in the art to adapt the Madarasz teachings with the use of MEMs accelerometers, as they have advantages in size, weight, and power usage. 
Regarding Claim 4. Madarasz (applied here in a similar manner as to claim 2 above) discloses all features claimed, but does not explicitly teach that the processor is supported on the door. 
Official Notice is taken that choosing to place the processor on the door would have been notoriously old and well-known in the art of electronic device design. It would have been obvious to one of ordinary skill in the art to adapt the Madarasz teachings so as to arrange the processor with the sensor on the door, as the consolidation of electronic parts into a single unit is known in the art to be desirable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837